DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/28/2022.  Claims 1-2 are currently amended.  Claims 11-12 are newly added.  Claims 1-12 are pending review in this action.
The 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.  The amendments to claim 1 includes new matter.  Kindly refer to rejection below for details.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite, “wherein a first one of the inlet pipe or the gas liquid separator is received into the second one of the inlet pipe or the gas liquid separator, and wherein at least one opening of the first one of the inlet pipe or the gas liquid separator is disposed within the second one of the inlet pipe or the gas liquid separator.”  Applicant points to Fig 3 and pages 14-15 of the specification for support for the amendment made to instant claim.  According to the specification and Fig. 3, the gas liquid separator 16 and the inlet pipe 64 are integrally connected via an attachment part 100 by a plurality of fastening members (not shown).  More specifically, the attachment part includes a ridge 102 that protrudes downward from the outer surface of the inlet pipe and extends into a couple part 82 comprised by the gas liquid separator.  However, neither the inlet pipe nor the gas liquid separator is received into the other.  Fig. 3 further discloses that there are three openings in the region where the inlet pipe and the coupling part of the gas liquid separator are coupled.  The first opening 72 is formed in the inlet pipe and the other two openings 112a,b are formed in valve member 110 provided in the connection channel 104 of the coupling part 82, but none of these openings is disposed in the other part (i.e., in the inlet pipe or the gas liquid separator). 
Furthermore, there is no support that any structural component of the gas liquid separator (more specifically, any portion of the coupling part) is received into any portion or structural feature of the inlet pipe.
Claims 5-8 and 11-12 are concurrently rejected with claim 1 for including the subject matter thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724